                Case 1:18-cv-08408-DAB Document 30 Filed 07/23/19 Page 1 of 1

     ANDERSON KILL P.C.
                                                                              Attorneys and Counselors at Law
     1251 AVENUE OF THE AMERICAS  NEW YORK, NY 10020
     TELEPHONE: 212-278-1000  FAX: 212-278-1733
     www.andersonkill.com
                                                                                               Jeffrey E. Glen, Esq.
                                                                                           jglen@andersonkill.com
                                                                                                      212-278-1009



                                                                                               July 22, 2019

     Via ECF

     The Honorable Judge Deborah A. Batts
     United States District Judge
     Southern District of New York
     Daniel Patrick Moynihan United States Courthouse
     500 Pearl St.
     Courtroom 24B
     New York, NY 10007-1312

                        Re: SSI (Beijing) Company Ltd. v.
                            Prosper Business Development Corporation
                            Case No. 18-cv-08408 (DAB)

     Dear Judge Batts:

                     We represent Respondent Prosper Business Development Corporation (“Prosper”)
     in the above-referenced action and write to respectfully request leave of Court to withdraw Peter
     A. Halprin, Esq., from this matter as counsel. As of August 1, 2019, Mr. Halprin will no longer
     be affiliated with Anderson Kill P.C.

                       I, along with James E. Arnold & Associates, LPA, remain as counsel to Prosper.

                    Accordingly, I respectfully request to withdraw Mr. Halprin as counsel in this
     action and that the official court docket and CM/ECF distribution be amended to reflect this
     change removing phalprin@andersonkill.com from electronic notification in this matter.

                       We thank the Court for its attention to this matter.

                                                              Respectfully submitted,




                                                              /s/ Jeffrey E. Glen


     cc: Counsel of Record (via ECF)


 New York, NY  Los Angeles, CA  Stamford, CT  Washington, DC  Newark, NJ  Philadelphia, PA
docs-100162844.1
